                         UNITED STATES DISTRICT COURT
                      WESTERN DISTRICT OF NORTH CAROLINA
                              CHARLOTTE DIVISION
                                  3:20-cv-307-MOC
                             (3:14-cr-229-MOC-DCK-11)

AHKEEM TAHJA MCDONALD,                               )
                                                     )
                       Petitioner,                   )
                                                     )
vs.                                                  )                 ORDER
                                                     )
UNITED STATES OF AMERICA,                            )
                                                     )
                  Respondent.                        )
_______________________________________              )


       THIS MATTER is before the Court on Petitioner’s pro se “Emergency” letter, (Doc. No.

7), in which he complains about the conditions of his incarceration.

       Petitioner filed a Motion to Vacate pursuant to 28 U.S.C. § 2255 in the instant case in

which he challenges the life sentence that this Court imposed in the underlying criminal case. He

is presently incarcerated at the Thomson United States Penitentiary in Thomson, Illinois.

       In the instant “Emergency” letter, Petitioner alleges that he is experiencing urgently

dangerous conditions of confinement. However, venue does not appear to lie in this Court and is

not appropriately raised in this § 2255 action. See generally 28 U.S.C. § 2255; 28 U.S.C. § 1391(b)

(addressing venue); 42 U.S.C. § 1983 (addressing civil rights actions); Bivens v. Six Unknown

Named Agents of Fed. Bureau of Narcotics, 403 U.S. 388 (1971) (federal equivalent of § 1983);

see also 28 U.S.C. § 2241 (addressing execution of sentence). Petitioner should direct any concerns

about the conditions of his confinement to the appropriate court. Because Petitioner alleges that he

requires emergency relief, the letter will be forwarded to the United States District Court for the

Northern District of Illinois in an abundance of caution.

                                                 1



          Case 3:20-cv-00307-MOC Document 8 Filed 01/06/21 Page 1 of 2
        IT IS, THEREFORE, ORDERED that the Clerk is instructed to mail a copy of

Petitioner’s letter, (Doc. No. 7), to the United States District Court for the Northern District of

Illinois.




                                    Signed: January 6, 2021




                                                 2



            Case 3:20-cv-00307-MOC Document 8 Filed 01/06/21 Page 2 of 2
